Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 06, 2016

The Court of Appeals hereby passes the following order:

A17A0507. LAMAR JOHNSON v. THE STATE.

      Lamar Johnson was convicted of armed robbery, hijacking a motor vehicle,
kidnapping, false imprisonment, and possession of a firearm during the commission
of a crime. We affirmed his convictions on appeal. See Johnson v. State, 309 Ga.
App. 655 (710 SE2d 857) (2011). In August 2016, Johnson filed an extraordinary
motion for new trial, which the trial court denied on August 30, 2016. On October
4, 2016, Johnson filed a notice of appeal. However, we lack jurisdiction for two
reasons.
      First, Johnson has no right to a direct appeal. Under OCGA § 5-6-35 (a) (7),
appeals from the denial of an extraordinary motion for new trial must comply with the
discretionary appeal procedure. Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d
129) (1997). Complying therewith, Johnson filed an application for discretionary
appeal, but we denied the application on the merits. See Case No. A17D0093, denied
October 13, 2016. Our denial of Johnson’s application was an adjudication on the
merits; thus the doctrine of res judicata bars further appeal of this order. See
Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858)
(2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d 313) (2007).
      Second, even if Johnson had a right of direct appeal here, this appeal is
untimely. A notice of appeal must be filed within 30 days of entry of the trial court
order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Johnson’s notice of
appeal is untimely, as he filed it 35 days after entry of the trial court order he seeks
to appeal.
      For the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  12/06/2016
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.